                Case 20-12841-MFW               Doc 211        Filed 12/04/20        Page 1 of 12




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                    Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al., 1                       Case No. 20-12841 (MFW)

                                Debtors.                  (Jointly Administered)


             NOTICE OF AMENDED 2 AGENDA FOR MATTERS SCHEDULED FOR
               TELEPHONIC HEARING ON DECEMBER 4, 2020 AT 10:30 A.M.


                    THE HEARING WILL BE HELD TELEPHONICALLY VIA
                   COURTCALL AND, IN CERTAIN CIRCUMSTANCES, BY
                  VIDEO VIA ZOOM. ONLY THOSE PARTIES THAT WILL BE
                 ADDRESSING THE COURT SHOULD APPEAR BY VIDEO VIA
                        ZOOM IN ADDITION TO THEIR COURTCALL
                                   REGISTRATION.

                   TO APPEAR BY VIDEO CONFERENCE, PARTIES SHOULD
                           USE THE FOLLOWING INFORMATION:
                                  JOIN ZOOMGOV HEARING:
                         https://debuscourts.zoomgov.com/j/1617714641
                       MEETING ID: 161 771 4641 PASSWORD: 819992

          PLEASE NOTE: AUDIO MUST BE MUTED IN ZOOM ONCE CONNECTED.
            COURTCALL, LLC WILL PROVIDE THE AUDIO FOR THE HEARING.

                 TO APPEAR TELEPHONICALLY, PARTIES SHOULD CONTACT
                            COURTCALL, LLC AT 866-582-6878
                           TO REGISTER THEIR APPEARANCE.




1 The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number of
debtor entities in these chapter 11 cases, for which joint administration has been requested, a complete list of the
debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A complete
list of such information may be obtained on the website of the proposed claims and noticing agent at
www.donlinrecano.com/yfhc. The mailing address for the debtor entities for purposes of these chapter 11 cases is:
1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.

2   Amended items appear in bold.
          Case 20-12841-MFW          Doc 211      Filed 12/04/20     Page 2 of 12




UNCONTESTED MATTERS GOING FORWARD:

1.   Motion of the Debtors for Entry of an Order (I) Authorizing the Debtors to File (A) A
     Consolidated Master List of Creditors and (B) A Consolidated List of the Debtors’ 30
     Largest General Unsecured Creditors, and (II) Authorizing the Debtors to Redact
     Personally Identifiable Information for Certain Individual Creditors and Parties in Interest
     [Docket No. 4, Filed November 9, 2020]

     Response Deadline:    November 30, 2020 at 4:00 p.m. (for final approval)

     Responses Received:

            A. Informal comments from the Office of the United States Trustee.

     Related Documents:

            A. Declaration of Brian Gleason in Support of the Debtors’ Chapter 11 Petitions
               and Requests for First Day Relief [Docket No. 11, Filed November 9, 2020]

            B. Interim Order Authorizing the Debtors to (I) File (A) a Consolidated Master
               List of Creditors and (B) a Consolidated List of the Debtors’ 30 Largest
               General Unsecured Creditors, and (II) Authorizing the Debtors to Redact
               Personally Identifiable Information for Certain Individual Creditors and
               Parties in Interest [Docket No. 58, Filed November 10, 2020]

            C. Omnibus Notice of First Day Pleadings, Entry of Certain Interim Orders, and
               Final Hearing Thereon [Docket No. 62, Filed November 11, 2020]

            D. Certification of Counsel [Docket No. 192, Filed December 3, 2020]

     Status: A proposed final order has been filed under certification of counsel. No
     hearing is necessary unless the Court has questions on this matter.

2.   Motion of the Debtors for Entry of Interim and Final Orders Authorizing (A) the Debtors
     to Pay Prepetition Taxes and Fees in the Ordinary Course of Business, and (B) Banks and
     Financial Institutions to Honor and Process Checks and Transfers Related Thereto
     [Docket No. 5, Filed November 9, 2020]

     Response Deadline:    November 30, 2020 at 4:00 p.m. (for final approval)

     Responses Received: None.

     Related Documents:

            A. Declaration of Brian Gleason in Support of the Debtors’ Chapter 11 Petitions
               and Requests for First Day Relief [Docket No. 11, Filed November 9, 2020]




                                              2
          Case 20-12841-MFW        Doc 211     Filed 12/04/20    Page 3 of 12




           B. Interim Order Authorizing (A) the Debtors to Pay Prepetition Taxes and Fees
              in the Ordinary Course of Business, and (B) Banks and Financial Institutions
              to Honor and Process Checks and Transfers Related Thereto [Docket No. 54,
              Filed November 10, 2020]

           C. Omnibus Notice of First Day Pleadings, Entry of Certain Interim Orders, and
              Final Hearing Thereon [Docket No. 62, Filed November 11, 2020]

           D. Certificate of No Objection [Docket No. 180, Filed December 3, 2020]

           E. Final Order Authorizing (A) The Debtors to Pay Prepetition Taxes and
              Fees in the Ordinary Course of Business, and (B) Banks and Financial
              Institutions To Honor and Process Checks and Transfers Related Thereto
              [Docket No. 194, Filed December 3, 2020]

     Status: The Court has entered the order on this matter. No hearing is necessary.

3.   Motion of the Debtors for Entry of Interim and Final Orders (A) Authorizing the
     Maintenance of Bank Accounts and Continued Use of Existing Business Forms and
     Checks, (B) Authorizing the Continued Use of Cash Management System, (C) Waiving
     Certain Investment and Deposit Guidelines, and (D) Granting Administrative Expense
     Status to Postpetition Intercompany Claims [Docket No. 15, Filed November 9, 2020]

     Response Deadline:   November 30, 2020 at 4:00 p.m. (for final approval)

     Responses Received: None.

     Related Documents:

           A. Order (Interim) (A) Authorizing the Maintenance of Bank Accounts and
              Continued Use of Existing Business Forms and Checks, (B) Authorizing the
              Continued Use of Cash Management System, (C) Waiving Certain Investment
              and Deposit Guidelines, and (D) Granting Administrative Expense Status to
              Postpetition Intercompany Claims [Docket No. 47, Filed November 10, 2020]

           B. Omnibus Notice of First Day Pleadings, Entry of Certain Interim Orders, and
              Final Hearing Thereon [Docket No. 62, Filed November 11, 2020]

           C. Certificate of No Objection [Docket No. 179, Filed December 3, 2020]

           D. Final Order (A) Authorizing the Maintenance of Bank Accounts and
              Continued Use of Existing Business Forms and Checks, (B) Authorizing
              the Continued Use of Cash Management System, (C) Waiving Certain
              Investment and Deposit Guidelines, and (D) Granting Administrative
              Expense Status to Postpetition Intercompany Claims [Docket No. 193,
              Filed December 3, 2020]



                                           3
          Case 20-12841-MFW        Doc 211     Filed 12/04/20    Page 4 of 12




     Status: The Court has entered the order on this matter. No hearing is necessary.

4.   Motion of the Debtors for Entry of an Administrative Order Establishing Procedures for
     Monthly, Interim, and Final Compensation and Reimbursement of Expenses of
     Professionals Retained in These Chapter 11 Cases [Docket No. 75, Filed November 13,
     2020]

     Response Deadline:    November 30, 2020 at 4:00 p.m.

     Responses Received:

            A. Informal comments from the Office of the United States Trustee.

     Related Documents:

            A. Certification of Counsel [Docket No. 189, Filed December 3, 2020]

            B. Administrative Order Establishing Procedures for Monthly, Interim, and
               Final Compensation and Reimbursement of Expenses of Professionals
               Retained in These Chapter 11 Cases [Docket No. 202, Filed December 3,
               2020]

     Status: The Court has entered the order on this matter. No hearing is necessary.

5.   Motion of the Debtors for Entry of an Order Authorizing the Retention and Payment of
     Professionals Utilized in the Ordinary Course of Business [Docket No. 77, Filed
     November 13, 2020]

     Response Deadline:    November 30, 2020 at 4:00 p.m.

     Responses Received:

            A. Informal comments from the Office of the United States Trustee.

     Related Documents:

            A. Certification of Counsel [Docket No. 188, Filed December 3, 2020]

            B. Order Authorizing the Retention and Payment of Professionals Utilized
               by the Debtors in the Ordinary Course of Business [Docket No. 201, Filed
               December 3, 2020]

     Status: The Court has entered the order on this matter. No hearing is necessary.

6.   Application of the Debtors for Entry of an Order Authorizing Retention and Employment
     of Red Banyan Group, LLC as Public Relations Consultant to the Debtors Nunc Pro Tunc
     as of the Petition Date [Docket No. 78, Filed November 13, 2020]

     Response Deadline:    November 30, 2020 at 4:00 p.m.


                                           4
          Case 20-12841-MFW        Doc 211     Filed 12/04/20    Page 5 of 12




     Responses Received:

            A. Informal comments from the Office of the United States Trustee.

     Related Documents:

            A. Supplemental Declaration of Evan Nierman in Support of the Application of
               the Debtors for Entry of an Order Authorizing Retention and Employment of
               Red Banyan Group, LLC as Public Relations Consultant to the Debtors Nunc
               Pro Tunc as of the Petition Date [Docket No. 156, Filed November 30, 2020]

            B. Certification of Counsel [Docket No. 184, Filed December 3, 2020]

            C. Order Authorizing Retention and Employment of Red Banyan Group,
               LLC as Public Relations Consultant to the Debtors Nunc Pro Tunc as of
               the Petition Date [Docket No. 197, Filed December 3, 2020]

     Status: The Court has entered the order on this matter. No hearing is necessary.

7.   Application of the Debtors for Entry of an Order Authorizing the Debtors to Employ and
     Retain Hilco Real Estate, LLC as the Debtors’ Real Estate Consultant Nunc Pro Tunc to
     the Petition Date [Docket No. 79, Filed November 13, 2020]

     Response Deadline:    November 30, 2020 at 4:00 p.m.

     Responses Received:

            A. Informal comments from the Office of the United States Trustee.

     Related Documents:

            A. Supplemental Declaration of Sarah Baker in Support of the Application of the
               Debtors for Entry of an Order Authorizing the Debtors to Employ and Retain
               Hilco Real Estate, LLC as the Debtors' Real Estate Consultant and Advisor,
               Effective Nunc Pro Tunc to the Petition Date [Docket No. 155, Filed
               November 30, 2020]

            B. Certification of Counsel [Docket No. 183, Filed December 3, 2020]

            C. Order Authorizing the Debtors to Employ and Retain Hilco Real Estate,
               LLC as the Debtors' Real Estate Consultant and Advisor, Effective Nunc
               Pro Tunc to the Petition Date [Docket No. 196, Filed December 3, 2020]

     Status: The Court has entered the order on this matter. No hearing is necessary.

8.   Motion of the Debtors for Entry of an Order (I) Authorizing the Debtors to Employ and
     Retain Phoenix Executive Services, LLC to Provide the Debtors with a Chief
     Restructuring Officer and Additional Personnel and (II) Designating Brian Gleason and


                                           5
          Case 20-12841-MFW        Doc 211     Filed 12/04/20   Page 6 of 12




     the Debtors’ Chief Restructuring Officer, Nunc Pro Tunc to the Petition Date [Docket
     No. 80, Filed November 30, 2020]

     Response Deadline:    November 30, 2020 at 4:00 p.m.

     Responses Received:

           A. Informal comments from the Office of the United States Trustee.

     Related Documents:

           A. Supplemental Declaration of Brian Gleason in Support of the Motion of the
              Debtors for an Order (I) Authorizing the Debtors to Employ and Retain
              Phoenix Executive Services, LLC to Provide the Debtors with a Chief
              Restructuring Officer and Additional Personnel and (II) Designating Brian
              Gleason as the Debtors' Chief Restructuring Officer, Nunc Pro Tunc to the
              Petition Date [Docket No. 159, Filed November 30, 2020]

           B. Certification of Counsel [Docket No. 182, Filed December 3, 2020]

           C. Order (I) Authorizing the Debtors to Employ and Retain Phoenix
              Executive Services, LLC to Provide the Debtors with a Chief
              Restructuring Officer and Additional Personnel and (II) Designating
              Brian Gleason as the Debtors' Chief Restructuring Officer, Nunc Pro
              Tunc to the Petition Date [Docket No. 195, Filed December 3, 2020]

     Status: The Court has entered the order on this matter. No hearing is necessary.

9.   Debtors’ Application to Employ and Retain FocalPoint Securities, LLC as Investment
     Banker, Effective Nunc Pro Tunc to the Petition Date [Docket No. 81, Filed November
     13, 2020]

     Response Deadline:    November 30, 2020 at 4:00 p.m.

     Responses Received:

           A. Informal comments from the Office of the United States Trustee.

     Related Documents:

           A. Supplemental Declaration of Richard F. NeJame in Support of the Debtors'
              Application to Employ and Retain FocalPoint Securities, LLC as Investment
              Banker to the Debtors, Effective Nunc Pro Tunc to the Petition Date [Docket
              No. 154, Filed November 30, 2020]

           B. Certification of Counsel [Docket No. 187, Filed December 3, 2020]

           C. Order Authorizing Debtors to Employ and Retain FocalPoint Securities,


                                           6
           Case 20-12841-MFW        Doc 211     Filed 12/04/20   Page 7 of 12




                LLC as Investment Banker to the Debtors, Effective Nunc Pro Tunc to
                the Petition Date [Docket No. 200, Filed December 3, 2020]

      Status: The Court has entered the order on this matter. No hearing is necessary.

10.   Application of the Debtors for Entry of an Order Authorizing the Employment and
      Retention of Donlin, Recano & Company, Inc. as Administrative Agent Nunc Pro Tunc
      to the Petition Date [Docket No. 82, Filed November 13, 2020]

      Response Deadline:    November 30, 2020 at 4:00 p.m.

      Responses Received:

            A. Informal comments from the Office of the United States Trustee.

      Related Documents:

            A. Supplemental Declaration of Nellwyn Voorhies in Support of the Application
               of the Debtors for Entry of an Order Authorizing the Employment and
               Retention of Donlin, Recano & Company, Inc. as Administrative Agent for
               the Debtors Effective Nunc Pro Tunc to Petition Date [Docket No. 170, Filed
               December 2, 2020]

            B. Certification of Counsel [Docket No. 186, Filed December 3, 2020]

            C. Order Approving Application of the Debtors for Entry of an Order
               Authorizing the Employment and Retention of Donlin, Recano &
               Company, Inc. as Administrative Agent Nunc Pro Tunc to the Petition
               Date [Docket No. 198, Filed December 3, 2020]

      Status: The Court has entered the order on this matter. No hearing is necessary.

11.   Application of the Debtors for Entry of an Order Authorizing the Employment and
      Retention of Greenberg Traurig, LLP as Counsel for the Debtors and Debtors in
      Possession, Nunc Pro Tunc to the Petition Date [Docket No. 83, Filed November 14,
      2020]

      Response Deadline:    November 30, 2020 at 4:00 p.m.

      Responses Received:

            A. Informal comments from the Office of the United States Trustee.

      Related Documents:

            A. Supplemental Declaration of Nancy A. Peterman in Support of
               Application of the Debtors for Entry of an Order Authorizing the
               Employment and Retention of Greenberg Traurig, LLP as Counsel for


                                            7
           Case 20-12841-MFW          Doc 211      Filed 12/04/20   Page 8 of 12




                 the Debtors and Debtors in Possession, Nunc Pro Tunc to the Petition
                 Date [Docket No. 191, Filed December 3, 2020]

             B. Certification of Counsel [Docket No. 205, Filed December 3, 2020]

      Status: A proposed order has been filed under certification of counsel. No hearing
      is necessary unless the Court has questions on this matter.

CONTESTED MATTERS GOING FORWARD:

12.   Motion of Debtors for Entry of Interim and Final Orders (A) Prohibiting Utility Providers
      from Discontinuing, Altering or Refusing Service; (B) Deeming Utility Providers
      Adequately Assured of Future Performance; (C) Establishing and Approving Procedures
      for Determining Assurance of Payment; and (D) Granting Related Relief [Docket No. 9,
      Filed November 9, 2020]

      Response Deadline:    November 30, 2020 at 4:00 p.m. (for final approval)

      Responses Received:

             A. Objection of Certain Utility Companies to the Motion of Debtors for Entry of
                Interim and Final Orders (A) Prohibiting Utility Providers from
                Discontinuing, Altering or Refusing Service; (B) Deeming Utility Providers
                Adequately Assured of Future Performance; (C) Establishing and Approving
                Procedures for Determining Assurance of Payment; and (D) Granting Related
                Relief [Docket No. 124, Filed November 23, 2020]

             B. Informal responses of certain utilities.

             C. Supplemental Objection of Florida Power & Light Company to the
                Motion of Debtors for Entry of Interim and Final Orders (A) Prohibiting
                Utility Providers from Discontinuing, Altering or Refusing Service; (B)
                Deeming Utility Providers Adequately Assured of Future Performance;
                (C) Establishing and Approving Procedures for Determining Assurance
                of Payment; and (D) Granting Related Relief [Docket No. 175, Filed
                December 2, 2020]

      Related Documents:

             A. Declaration of Brian Gleason in Support of the Debtors’ Chapter 11 Petitions
                and Requests for First Day Relief [Docket No. 11, Filed November 9, 2020]

             B. Interim Order (A) Prohibiting Utility Providers from Discontinuing, Altering
                or Refusing Service; (B) Deeming Utility Providers Adequately Assured of
                Future Performance; (C) Establishing and Approving Procedures for
                Determining Assurance of Payment; and (D) Granting Related Relief [Docket
                No. 55, Filed November 10, 2020]


                                               8
           Case 20-12841-MFW        Doc 211     Filed 12/04/20   Page 9 of 12




             C. Omnibus Notice of First Day Pleadings, Entry of Certain Interim Orders, and
                Final Hearing Thereon [Docket No. 62], Filed November 11, 2020]

             D. Notice of Withdrawal of (1) Objection of Certain Utility Companies to the
                Motion of Debtors for Entry of Interim and Final Orders (A) Prohibiting
                Utility Providers from Discontinuing, Altering or Refusing Service; (B)
                Deeming Utility Providers Adequately Assured of Future Performance;
                (C) Establishing and Approving Procedures for Determining Assurance
                of Payment; and (D) Granting Related Relief; and (2) Supplemental
                Objection [Docket No. 190, Filed December 3, 2020]

             E. Certification of Counsel [Docket No. 207, Filed December 3, 2020]

      Status: A proposed final order has been filed under certification of counsel. No
      hearing is necessary unless the Court has questions on this matter.

13.   Omnibus Motion of the Debtors for Entry of an Order (I) Authorizing Debtor to (A)
      Reject Certain Equipment Leases and Unexpired Leases of Nonresidential Real Property,
      and (B) Abandon Certain Personal Property, if any, Each Effective as of the Petition
      Date, and (II) Granting Related Relief [Docket No. 28, Filed November 9, 2020]

      Response Deadline:    November 30, 2020 at 4:00 p.m.

      Responses Received:

             A. Maricopa County Treasurers Objection To Omnibus Motion For Entry Of An
                Order (I) Authorizing Debtors To (A) Reject Certain Equipment Leases And
                Unexpired Leases On Nonresidential Real Property, And (B) Abandon Certain
                Personal Property, If Any, Each Effective As Of The Petition Date; And (II)
                Granting Related Relief, Docket No. 70, Filed November 12, 2020]

             B. Broward County’s Objection and Notice of Joinder [Docket No. 158, Filed
                November 30, 2020]

      Related Documents:

             A. Notice of Hearing on Omnibus Motion of the Debtors for Entry of an Order
                (I) Authorizing Debtor to (A) Reject Certain Equipment Leases and
                Unexpired Leases of Nonresidential Real Property, and (B) Abandon Certain
                Personal Property, if any, Each Effective as of the Petition Date, and (II)
                Granting Related Relief [Docket No. 60, Filed November 11, 2020]

             B. Declaration of Brian Gleason in Support of the Omnibus Motion of the
                Debtors for Entry of an Order (I) Authorizing Debtor to (A) Reject Certain
                Equipment Leases and Unexpired Leases of Nonresidential Real Property, and
                (B) Abandon Certain Personal Property, if any, Each Effective as of the
                Petition Date, and (II) Granting Related Relief [Docket No. 153, Filed


                                            9
            Case 20-12841-MFW           Doc 211    Filed 12/04/20   Page 10 of 12




                  November 28, 2020]

Status: This matter is going forward.

14.    Debtors’ Motion for Entry of Interim and Final Orders, Pursuant to 11 U.S.C. §§ 105,
       361, 362, 363, 364, 503 and 507, Bankruptcy Rules 2002, 4001, 6003, 6004 and 9014
       and Local Bankruptcy Rules 2002-1 and 4001-2, (I) Authorizing the Debtors to Obtain
       Postpetition Senior Secured Superpriority Financing, (II) Authorizing the Debtors’
       Limited Use of Cash Collateral, (III) Granting Adequate Protection to the Prepetition
       Secured Parties, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief
       [Docket No. 10, Filed November 9, 2020]

       Response Deadline: November 30, 2020 at 4:00 p.m. (for final approval); extended to
       December 2, 2020 at 12:00 p.m. for the Committee

       Responses Received:

               A. Objection of Maricopa County Treasurer To Debtors Motion For Entry Of
                  Interim And Final Orders, Pursuant To 11 U.S.C. 105,361, 362, 363, 364, 503,
                  And 507, Bankruptcy Rules 2002, 4001, 603 And 9014 And Local
                  Bankruptcy Rules 2002-1 And 4001-2, (I) Authorizing The Debtors To Obtain
                  Post-Petition Senior Secured Superpriority Financing, (II) Authorizing The
                  Debtors Limited Use Of Cash Collateral, (III) Granting Adequate Protection
                  To The Prepetition Secured Parties, (IV) Modifying The Automatic Stay, (V)
                  Scheduling A Final Hearing, And (VI) Granting Related Relief [Docket No.
                  69, Filed November 12, 2020]

               B. Limited Objection of Gator Antoine Partners, LLLP (Antoine), Gator Argate
                  Gainesville, LLC (Argate), Gateway Retail Center, LLC (Gateway), Gator
                  Flower Mound, LLC (Flower Mound) and Gator Green Acres, Ltd. (Green
                  Acres), Shelby Partners, Ltd. (Shelby, and collectively with Antoine, Argate,
                  Gateway, Flower Mound and Gator Shelby, the Landlords) to the above-
                  captioned debtors (the Debtors) Motion for Entry of Interim and Final Orders
                  Pursuant to 11 U.S.C. Sections 105, 361, 362, 363, 364, 503 and 507,
                  Bankruptcy Rules 2002, 4001, 6002, 6004 and 9014 and Local Bankruptcy
                  Rules 2002-1 and 4001-2, (I) Authorizing the Debtors to Obtain Post Petition
                  Senior Secured Superpriority Financing, (II) Authorizing the Debtors Limited
                  Use of Cash Collateral, (III) Granting Adequate Protection to the Prepetition
                  Secured Parties, (IV) Scheduling a Final Hearing, and (V) Granting Related
                  Relief [Docket No. 157, Filed November 30, 2020]

               C. Objection of Local Texas Tax Authorities to DIP Financing Motion [Docket
                  No. 160, Filed November 30, 2020]

               D. Objection of the Official Committee of Unsecured Creditors to the Debtors'
                  Motion for Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§ 105,
                  361, 362, 363, 364, 503 and 507, Bankruptcy Rules 2002, 4001, 6003, 6004


                                              10
           Case 20-12841-MFW        Doc 211       Filed 12/04/20   Page 11 of 12




                 and 9014 and Local Bankruptcy Rules 2002-1 and 4001-2, (I) Authorizing the
                 Debtors to Obtain Post Petition Senior Secured Superpriority Financing, (II)
                 Authorizing the Debtors Limited Use of Cash Collateral, (III) Granting
                 Adequate Protection to the Prepetition Secured Parties, (IV) Scheduling a
                 Final Hearing, and (V) Granting Related Relief [Docket No. 172, Filed
                 December 2, 2020]

      Related Documents:

             A. Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, and 507,
                Bankruptcy Rules 2002, 4001, 6004 and 9014 and Local Bankruptcy Rules
                4001-2, (I) Authorizing the Debtors to Obtain Postpetition Senior Secured
                Superpriority Financing, (II) Authorizing the Debtors’ Limited Use of Cash
                Collateral, (III) Granting Adequate Protection to the Prepetition Secured
                Parties, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief
                [Docket No. 49, Filed November 10, 2020]

             B. Omnibus Notice of First Day Pleadings, Entry of Certain Interim Orders, and
                Final Hearing Thereon [Docket No. 62], Filed November 11, 2020]

             C. Notice of Proposed Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363,
                364, 503 and 507, Bankruptcy Rules 2002, 4001, 6003, 6004 and 9014 and
                Local Bankruptcy Rules 2002-1 And 4001-2, (I) Authorizing the Debtors to
                Obtain Postpetition Senior Secured Superpriority Financing, (II) Authorizing
                the Debtors' Limited Use of Cash Collateral, (III) Granting Adequate
                Protection to the Prepetition Secured Parties, and (IV) Granting Related Relief
                [Docket No. 104, Filed November 18, 2020]

             D. Notice of Revised Proposed Final Order Pursuant to 11 U.S.C. §§ 105,
                361, 362, 363, 364, 503 and 507, Bankruptcy Rules 2002, 4001, 6003, 6004
                and 9014 and Local Bankruptcy Rules 2002-1 And 4001-2, (I)
                Authorizing the Debtors to Obtain Postpetition Senior Secured
                Superpriority Financing, (II) Authorizing the Debtors' Limited Use of
                Cash Collateral, (III) Granting Adequate Protection to the Prepetition
                Secured Parties, and (IV) Granting Related Relief [Docket No. 208, Filed
                December 3, 2020]

Status: The Debtors have submitted a proposed final form of order that resolves all of the
       objections raised. The Debtors will request entry of the proposed final form of
       order at the hearing. This matter is going forward.

15.   Motion of the Debtors for Entry of an Order Establishing Procedures for the Sale or
      Abandonment of De Minimis Assets [Docket No. 76, Filed November 13, 2020]

      Response Deadline:    November 30, 2020 at 4:00 p.m.

      Responses Received:



                                             11
           Case 20-12841-MFW       Doc 211      Filed 12/04/20   Page 12 of 12




             A. Maricopa County Treasurer’s Objection To Motion Of The Debtors For Entry
                Of An Order Establishing Procedures For The Sale Or Abandonment Of De
                Minimis Assets [Docket No. 164, Filed December 1, 2020]

      Related Documents:

             A. Certification of Counsel [Docket No. 206, Filed December 3, 2020]

      Status: A proposed order has been filed under certification of counsel. No hearing
      is necessary unless the Court has questions on this matter.

Dated: December 4, 2020                 GREENBERG TRAURIG, LLP

                                        /s/ Dennis A. Meloro
                                        Dennis A. Meloro (DE Bar No. 4435)
                                        1007 North Orange Street, Suite 1200
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 661-7000
                                        Facsimile: (302) 661-7360
                                        Email: melorod@gtlaw.com

                                        -and-

                                        Nancy A. Peterman (admitted pro hac vice)
                                        Eric Howe (admitted pro hac vice)
                                        Nicholas E. Ballen (admitted pro hac vice)
                                        77 West Wacker Dr., Suite 3100
                                        Chicago, Illinois 60601
                                        Telephone: (312) 456-8400
                                        Facsimile: (312) 456-8435
                                        Email:     petermann@gtlaw.com
                                                   howee@gtlaw.com
                                                   ballenn@gtlaw.com

                                        Proposed Counsel for the Debtors and
                                        Debtors in Possession




                                          12
